
	

116 S963 IS: Fair Licensing Access for Governments Act of 2019
U.S. Senate
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 963
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2019
			Ms. Klobuchar (for herself, Mr. Tillis, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Trademark Act of 1946 to provide for the registration of marks consisting of the flag,
			 coat of arms, or other official insignia of the United States, any State
			 or municipality, or any foreign nation.
	
	
 1.Short titleThis Act may be cited as the Fair Licensing Access for Governments Act of 2019 or the FLAG Act of 2019. 2.Registration of certain marks consisting of flags, coats of arms, or other insigniaSection 2(b) of the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946 (commonly known as the Trademark Act of 1946 or the Lanham Act) (15 U.S.C. 1052(b)), is amended by inserting except by written consent of the competent authority after simulation thereof.
		
